DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/8/2022 has been entered.  Claims 1, 3-5, 7-8, 10, 12, and 16-20 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8, 10, 12, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker US 5280964 (hereinafter Walker).

    PNG
    media_image1.png
    435
    765
    media_image1.png
    Greyscale

Re. Cl. 1, Walker discloses: A hose connecting system (Fig. 4 and connected hoses represented by 60), comprising at least two hoses (see 60, Fig. 4 and hose connected to 20’), adapted to be connected to each other (see Fig. 4), a fitting (10’ Fig. 2 and Fig. 4), adapted to fixedly hold each of the hoses (see Fig. 4, via 20’), and realize the fluid connection of the hoses (see Fig. 4, due to O-rings 28’ the fluid connection would be realized), wherein the fitting has a first connection part (20’ on the left, Fig. 2, 4), adapted to hold one of the at least two hoses (see via the cooperation with 16’, Fig. 4), and a second connection part (20’ on the right, Fig. 2, 4), adapted to hold another of the at least two hoses (see Fig. 4, in the same manner as shown by 60 with the other 16’), and a middle part (11’A, 11’B and 14’, Fig. 4), connecting the first and second connection part (see Fig. 4), where the first connection part and the second connection part are non-removable from the middle part (see Fig. 4, the parts 20’ are not removable from middle part 11’A and 11’B); and wherein the middle part is elongated in the longitudinal direction of the hoses (see Fig. 4, in a left-to-right direction), a holder (40, Fig. 1 and also shown in Fig. 4), adapted to hold the fitting in a holder opening (44, Fig. 5, but also present in Fig. 4) with a bearing surface with an opening diameter (see bearing surface 70 in Fig. 4-5 having a diameter dimensioned to fit 12 and 12’ Fig. 4), wherein a diameter of the first connection part and the second connection part are each larger than the opening diameter of the holder (see Fig. 2 and 4-5, the exterior diameter of 20’ is larger than the opening through 40), wherein the first connect part and the second connection part are each outside of the holder (see Fig. 2 and 4-5), so that the fitting is able to rotate, within the holder, around a longitudinal axis of the hoses and/or move, within the holder, along a longitudinal axis of the hoses (see Fig. 4, due to the different thicknesses T and T’, the hoses are able to move along a longitudinal axis of the hoses, being in a horizontal direction shown in Fig. 4) and/or move, within the holder, along an axis orthogonal to the longitudinal axis of the hoses, when the holder holds the fitting, wherein the holder comprises a base part (lower half of 40, Fig. 3) and a cover part (upper half of 40, Fig. 3), where the holder opening comprises a semicircular cross section (44, Fig. 3-5; Col. 8, Lines 13-15) with elongated portions (see portions 44, they are elongated away from the vertical part 42 as shown in Fig. 4-5) and the cover part comprises a plate (see Fig. 4, plate where 48 rests) with parallel surfaces (see annotated figure 4 or top and bottom surfaces of the plate where 48 rests) where the cover part is adapted to secure the fitting in the holder opening (see Fig. 4-5); wherein the plate comprises a planar piece of material with a rectangular or square shape (see Fig. 1-2, the plate is shown as being rectangular) with a uniform thickness (see Fig. 4-5, the thickness between the annotated parallel surfaces is illustrated as being uniform) and the parallel surfaces and other plate surfaces each have a corresponding surface that is parallel (see annotated figure 4, the parallel surfaces are parallel to one another and to the top and bottom surfaces of 44; further, the surfaces 42 are parallel to one another).
Re. Cl. 3, Walker discloses: the cross-section of the middle part of the fitting has a circular shape (see Fig. 4, portion 11’A and 11’B are circular in cross section).
Re. Cl. 4, Walker discloses: the cross section of the middle part of the fitting has a rectangular shape (14’ can be rectangular as disclosed in Col. 7, Lines 65-68). 
Re. Cl. 5, Walker discloses: the holder is adapted to be fitted to a crane (see Fig. 4, by the bottom surface of 42 being flat, the holder is adapted to be fit onto a crane and attached via 48; further Walker discloses that the devices are to be used with a machine in Col. 1, Lines 17-19 and therefore in the same manner, the holder is adapted to be fitted to a crane).
Re. Cl. 7, Walker discloses: the cross-section of the middle part of the fitting has a circular shape (see Fig. 4, portion 11’A and 11’B are circular in cross section).
Re. Cl. 8, Walker discloses: the holder is adapted to be fitted to a crane (see Fig. 4, by the bottom surface of 42 being flat, the holder is adapted to be fit onto a crane and attached via 48; further Walker discloses that the devices are to be used with a machine in Col. 1, Lines 17-19 and therefore in the same manner, the holder is adapted to be fitted to a crane).
Re. Cl. 10, Walker discloses: the cross section of the middle part of the fitting has a rectangular shape (14’ can be rectangular as disclosed in Col. 7, Lines 65-68).
Re. Cl. 12, Walker discloses: the holder is adapted to be fitted to a crane (see Fig. 4, by the bottom surface of 42 being flat, the holder is adapted to be fit onto a crane and attached via 48; further Walker discloses that the devices are to be used with a machine in Col. 1, Lines 17-19 and therefore in the same manner, the holder is adapted to be fitted to a crane)
Re. Cl. 16, Walker discloses: the system comprises an additional bushing (12 and 12’ or top and bottom surface of 14 which engage with 40, Fig. 4), adapted to be placed between the fitting and the holder (see Fig. 4, between the holder 40 and portion 11’A/11’B of the fitting), so that the bushing acts as a bearing element (see Fig. 4, the bushing would act as a bearing against surface 70 in the instance 14 slides within 40).
Re. Cl. 18, Walker discloses: the system comprises at least a bearing (12 and 12’ Fig. 4) between the fitting and the holder (see Fig. 4, between the holder 40 and portion 11’A/11’B of the fitting).
Re. Cl. 19, Walker discloses: the fitting and the holder are adapted to limit the translational movement in the longitudinal direction within the holder (see Fig. 4, via the thickness differences T’ and T as illustrated).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Swiegard US 8079552 (hereinafter Swiegard).
Re. Cl. 17, Walker does not disclose that the bushing comprises PTFE.  Swiegard discloses a hose supporting system (Fig. 1) which includes a holder (115, Fig. 1), a fitting (129, Fig. 1) and a hose (128, Fig. 1).  Re. Cl. 17, Swiegard discloses that it is known to form the fitting out of PTFE or other materials and then covered with PTFE (Col. 3, Line 64-Col. 4, Line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Walker device to PTFE coat the insert as disclosed by Swiegard since Swiegard states that such a modification would prevent chafing between the mating parts (Col. 2, Lines 32-35).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kennedy US 3999784 (hereinafter Kennedy).
Re. Cl. 20, Walker discloses: A hose connecting system (Fig. 4), comprising at least two hoses (see 60, Fig. 4 and hose connected to 20’), adapted to be connected to each other (see Fig. 4, via 16’s), a fitting (10’ Fig. 2 and Fig. 4), adapted to fixedly hold each of the hoses (see Fig. 4, in the manner shown with 60), wherein the fitting has a first connection part (20’s on the left, Fig. 4), adapted to hold one of the at least two hoses (see Fig. 4, shown as holding hose 60) , and a second connection part (20’s on the right, Fig. 4), adapted to hold another of the at least two hoses (see Fig. 4, in the same manner where 20’ on the left holds hose 60), and a middle part (11’A-11’B,12 and 14 Fig. 4), connecting the first and second connection part (see Fig. 4), where the first connection part and the second connection part are non-removable from the middle part (see Fig. 4, the parts 11’A, 11’B, 12 and 14 are secured together so as to enable movement laterally, illustrated by the difference in T and T’,W), a holder (40, Fig. 1), adapted to hold the fitting (see Fig. 1 and 4), wherein a portion of the fitting is surrounded by the Page 3 of 13Application No. 16/948,147 (Attorney Docket No. P29165-US-ORD) holder (see Fig. 4), so that the fitting is able to rotate, within the holder, around a longitudinal axis (A) and/or move, within the holder, along a longitudinal axis (see Fig. 4, due to the different thicknesses T and T’, the hoses are able to move along a longitudinal axis of the hoses, being in a horizontal direction shown in Fig. 4) and/or move, within the holder, along an axis orthogonal (B) to the longitudinal axis, when the holder holds the fitting; wherein the holder comprises a base part (lower half of 40, Fig. 3) and a cover part (upper half of 40, Fig. 3), where the holder opening comprises a semicircular cross section (44, Fig. 3-5; Col. 8, Lines 13-15) with elongated portions (see portions 44, they are elongated away from the vertical part 42 as shown in Fig. 4-5) and the cover part comprises a plate (see Fig. 4, plate where 48 rests) with parallel surfaces (see annotated figure 4 or top and bottom surfaces of the plate where 48 rests) where the cover part is adapted to secure the fitting in the holder opening (see Fig. 4-5); wherein the plate comprises a planar piece of material with a rectangular or square shape (see Fig. 1-2, the plate is shown as being rectangular) with a uniform thickness (see Fig. 4-5, the thickness between the annotated parallel surfaces is illustrated as being uniform) and the parallel surfaces and other plate surfaces each have a corresponding surface that is parallel (see annotated figure 4, the parallel surfaces are parallel to one another and to the top and bottom surfaces of 44; further, the surfaces 42 are parallel to one another).
Re. Cl. 20, Walker discloses that the device is used with a machine (Col. 1, Lines 17-19) but does not specify that the machine is a hydraulic crane for a working vehicle.  Kennedy discloses a hydraulic crane for a working vehicle (10, Fig. 1) comprising a hose connection system (14 or 15, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Walker device on the Kennedy crane since Walker states that the hose connection system is intended to be used on a machine (Col. 1, Lines 17-19) and Kennedy discloses that hose connection systems are used on a particular machine, being a boom of an excavator (Col. 2, Lines 23-25).
Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Walker does not disclose the newly amended portion of claims 1 and 20, the Examiner disagrees.  As set forth above, it is the Examiner’s position that the structure now required by the claims is disclosed by Walker in reference to Figs. 1 and 4-5.  It appears as though the Applicant is arguing that the amendments made require the cover part to consist of a flat plate as illustrated in Fig. 1 for example (see 142).  However, it is the Examiner’s position that the claims are broader than the specific configuration illustrated in Fig. 1 and still read on Walker’s cover part as discussed above.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurachi US 8950538, Schwalbe US 2019/0145551, and Tsoring US 2022/0120332 disclose hose holders which have flat cover plates which is pertinent to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632